DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 2/23/2022, Applicant amended claims 25-31, 34-35, 37, 39, 41-44, cancelled claims 1-24, 33, 36, 38, 40, and added new claims 45-48.  This amendment is acknowledged.
Applicant’s arguments, see pages 7-10, filed 2/23/2022, with respect to claims 25 and 37 have been fully considered and are persuasive.  The 112 and 103 rejections of claims 25-32, 35-42, 44 and objections of claims 33-34, 43 have been withdrawn in light of the amendments. 
Allowable Subject Matter
Claims 25-32, 34-35, 37, 39, and 41-48 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711